Citation Nr: 0733613	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-25 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.

2.  Entitlement to service connection for polysubstance 
abuse, to include as secondary to an acquired psychiatric 
disorder.

3.  Entitlement to service connection for a heart disability, 
to include an abnormal electrocardiogram (EKG).

4.  Entitlement to service connection for a lung condition, 
claimed secondary to exposure to asbestos and other toxic 
substances.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1979.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

In June 2004, the veteran testified before Veterans Law Judge 
S. L. Kennedy at a hearing held at the RO.  Unfortunately, 
the transcript of that hearing is incomplete, due to an 
equipment failure.  The veteran was subsequently given the 
opportunity to attend an additional Board hearing.  In 
October 2005, the veteran testified before Veterans Law Judge 
Kathleen K. Gallagher.  A complete transcript of that hearing 
is of record.  

Following the hearing, in April 2006, the Board remanded the 
matter to the RO for additional evidentiary development and 
due process considerations.  Included in the April 2006 
remand were instructions to the RO to issue a Statement of 
the Case to the veteran addressing the issue of entitlement 
to nonservice-connected pension.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The RO issued the Statement of the 
Case in July 2006.  The veteran, however, did not perfect an 
appeal.  Thus, the issue of entitlement to nonservice-
connected pension is not before the Board.  

Because the veteran has testified before two different 
Veterans Law Judges, appellate review of this appeal has been 
assigned to a panel of three Veterans Law Judges, in 
accordance with 38 C.F.R. § 20.707.  Both judges who 
conducted hearings in this appeal have participated in making 
the decision below.  

As set forth in more detail below, a remand is required with 
respect to the issues of entitlement to service connection 
for an acquired psychiatric disorder, polysubstance abuse, 
and a heart disability.  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The most probative evidence shows that the veteran does not 
currently have a lung disability.


CONCLUSION OF LAW

A lung disability was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  With regard to an application to reopen a claim 
which had been previously denied by a final decision, notice 
to the claimant must include an explanation of what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Concerning a claim for an increased rating for a 
service-connected disability, only the last two elements 
noted above are relevant to the claim, i.e., degree of 
disability and the effective date of the disability, because 
in such cases service connection has already been 
established.  Finally, regarding an appeal of an initial 
disability rating or effective date assigned when service 
connection is granted, such appeals are generally considered 
to be "downstream" issues from the original grant of 
service connection.  Therefore, in response to a notice of 
disagreement initiating an appeal of such an issue, VA is 
required by statute to issue a statement of the case (SOC) 
informing the claimant of the laws and regulations pertaining 
to the issue and notifying him or her of the evidence used to 
render the determination.  38 U.S.C.A. § 7105(d).  Separate 
notice of VA's duty to assist the veteran and of the 
veteran's responsibilities in the development of his appeal 
involving such downstream issues is not required when the 
veteran was provided adequate notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this case involving claims for service connection, in an 
April 2002 letter issued prior to the initial rating decision 
on the claims, the RO notified the veteran of the information 
and evidence to substantiate his claims of service 
connection, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
The letter also advised the veteran to submit additional 
information in support of his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  While the June 2004 
letter did not include the additional requirements delineated 
by the Court in Dingess/Hartman, the RO subsequently 
corrected this by issuing a letter in July 2006 for the 
express purpose of satisfying these additional requirements.  
The RO then reconsidered the claims, as evidenced by the 
February 2007 Supplemental Statement of the Case.  Thus, no 
prejudice has resulted and the veteran has not argued 
otherwise.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Medrano v. Nicholson, 21 Vet. App 165 (2007) (In order 
to cure a VCAA notice timing defect, a compliant notice must 
be issued followed by the readjudication of the claim).  For 
the reasons discussed above, therefore, the Board finds that 
VA has fulfilled its VCAA notification duties to the veteran 
to the extent necessary.  

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical and personnel records are on file, 
as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  

The Board notes that the veteran has recently submitted a 
March 2007 decision from the Social Security Administration 
(SSA) showing that he was awarded disability benefits for 
various impairments, including affective disorder, 
personality disorder, coronary artery disease, and obesity.  
While complete records from SSA have not yet been obtained, 
there is no indication, nor does veteran contend, that such 
records contain information relevant to the claim of service 
connection for a lung disability.  See Brock v. Brown, 10 
Vet. App. 155, 161-2 (1997) (holding that VA is not obligated 
to obtain records which are not pertinent to the issue on 
appeal).

A review of the record shows that the veteran was afforded a 
VA medical examination in connection his claim in July 2002, 
at which no disability of the lungs was identified, despite a 
chest X-ray and pulmonary function testing.  Absent probative 
evidence of a current disability, the Board finds that an 
additional examination is not necessary.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

Here, the Board notes that VA's Adjudication Procedure Manual 
provides guidelines to use when considering a claim for 
service connection for asbestos-related disease.  See M21-1MR 
(VA Manual M21-1MR), Part IV, Subpart ii, Chapter 2, Section 
C, para. 9.  In this case, absent probative evidence of a 
current lung disability, the Board finds that the specific 
asbestos-related development prescribed by M21-1MR would 
serve no useful purpose and is not warranted.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its duties to the 
veteran.  A remand for additional notification or development 
would only result in unnecessarily delaying this matter with 
no benefit flowing to the veteran.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Thus, no further notification or 
development action is necessary on the issue now being 
decided.  

Background

The veteran's service medical records are negative for 
complaints or findings of a lung disability.  

In May 1978, the veteran sought treatment for pain in the 
left rib region following an altercation during which he fell 
and struck his left chest.  Examination revealed a hematoma.  
A chest X-ray was negative.  The impression was multiple 
contusions.  

At his August 1979 military separation medical examination, 
the veteran's lungs and chest were normal on clinical 
evaluation.  A chest X-ray was again negative.  

In March 1981, the veteran underwent a triannual examination 
in connection with the Naval Reserve.  On examination, his 
lungs and chest were normal.  On a report of medical history, 
the veteran denied a history of tuberculosis, asthma, 
shortness of breath, pain or pressure in the chest, and a 
chronic cough.  

The veteran's service personnel records are negative for 
specific notations of exposure to asbestos or other toxic 
material.  His military occupational specialty was 
quartermaster and his primary duty station was aboard the 
U.S.S. Robert E. Peary.  

In April 2002, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
several claimed disabilities, including a lung disability 
which he alleged was due to exposure to asbestos or other 
toxic materials in service.  

In connection with his claim, the RO received VA and private 
clinical records, dated from May 1980 to January 2007.  In 
pertinent part, these records show that in May 1980, the 
veteran was hospitalized at a private facility for aberrant 
mental behavior.  During the course of admission, the veteran 
underwent physical examination which included X-ray studies 
of the chest and a cardiogram.  Both studies were normal.  
The veteran's lungs were clear to auscultation and 
percussion.  There were no rales or frictions.  No lung 
disability was diagnosed.  

In pertinent part, subsequent VA clinical records show that 
in July 1999, the veteran sought treatment for numerous 
complaints, including generalized fatigue.  He reported that 
he was a smoker.  Examination showed that the veteran weighed 
290 pounds and his lungs were equal and clear with no 
retractions.  The following day, the veteran underwent 
diagnostic testing in connection with his complaints, 
including laboratory testing and a chest X-ray.  The 
laboratory testing was normal.  The chest X-ray was 
interpreted as showing some scarring, but nothing acute.  The 
veteran reported that he had had prior exposure to asbestos 
and chlorine gas.  There were no other abnormalities.  No 
lung disability was diagnosed.  

Subsequent private clinical records show that in March 2000, 
the veteran reported that he smoked "quite a bit" and had a 
strong family history of lung cancer.  He also reported that 
he had been in the Navy for six years and had had "toxic 
exposure" in 1977.  He denied shortness of breath, coughing, 
chest pain, and palpitations.  On physical examination, the 
lungs were clear.  In addition, X-ray studies conducted in 
May 2000 showed that the lungs were clear and that the heart 
size was within normal limits.  

Subsequent VA clinical records dated to March 2002 show that 
the veteran's lungs were consistently clear on examination.  

In a May 2002 statement, the veteran indicated that he had 
served aboard the U.S.S. Robert E. Peary, during which time 
the ship underwent major renovations.  The veteran indicated 
that his duties aboard ship included standing watch in 
enclosed spaces with limited ventilation.  He also indicated 
that he had been on a crew responsible for stripping boilers 
and that he wore no protective clothing or mask while 
performing this duty.  The veteran also stated that he had 
been responsible for removing and applying various toxic 
materials during service, such as lead paint, solvents, and 
nonskid deck materials.  As a result of this exposure, the 
veteran felt that he had diminished lung capacity and was 
more susceptible to asbestos-induced lung cancer.  

In July 2002, the veteran underwent VA medical examination, 
at which he reported that he had been exposed to asbestos in 
the Navy while aboard ship.  He advised the examiner that he 
was seeking service connection for a lung condition secondary 
to that exposure.  With respect to his symptoms, the veteran 
reported infrequent chest tightness, but denied dyspnea, 
fatigue, dizziness, or syncope.  The veteran indicated that 
he smoked one pack of cigarettes daily and was currently 
under no treatment for a lung condition.  The diagnoses 
included history of asbestos exposure.  The examiner 
indicated that the veteran had denied any cough, shortness of 
breath, or productive sputum.  He further noted that 
pulmonary function testing and a chest X-ray had been normal.  
No lung disability was diagnosed.  

Subsequent VA clinical records show that in May 2004, the 
veteran reported that he had had chest pain while walking the 
previous week.  He also reported that he had noticed some 
skipping heartbeats.  The veteran reported that he continued 
to smoke and did not exercise.  On examination, the veteran's 
lungs were clear.  The assessments included obesity, smoking, 
and chest discomfort.  An EKG and stress test were scheduled.  
An EKG performed in June 2004 was within normal limits.  The 
stress test showed evidence of anterolateral ischemia.  

Private clinical records show that in July 2004, the veteran 
sought treatment for shortness of breath and chest heaviness 
over the past year.  A stress test was positive.  The veteran 
underwent a diagnostic catheterization which revealed 
coronary artery disease.  A stent was placed in the left 
anterior descending artery.  On follow-up, he indicated that 
he had not had any further chest pain.  He indicated that he 
still had some shortness of breath, but felt it was because 
he was out of shape.  The assessments included coronary 
artery disease.  Subsequent clinical records show continued 
treatment for coronary artery disease.  These records, 
however, are negative for diagnoses of a lung disability.  

VA clinical records show that in November 2004, the veteran 
complained of shortness of breath with and without exertion.  
He also reported chest tightness relieved with nitroglycerin.  
The assessments included coronary artery disease.  A lung 
disability was not diagnosed.  

In May 2005, the veteran was seen with complaints of 
increasing pressure in his chest.  His physician noted that 
the veteran had previously undergone placement of a stent in 
the left anterior descending and had been doing well until 
quite recently, when he began to experience pressure in his 
chest, shortness of breath, and palpitations.  The veteran 
underwent a stress test through VA which showed a possible 
high lateral possible defect.  A second diagnostic 
catheterization was performed the following month and showed 
mild coronary artery disease.  The veteran's physician noted 
that the veteran was morbidly obese and recommended risk 
factor modification.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran claims entitlement to service connection for a 
lung disability.  Specifically, he claims that during his 
active service, he was exposed to various toxic materials, 
such as asbestos, lead paint, and solvents.  As a result of 
this exposure, the veteran claims that he has diminished lung 
capacity and is more susceptible to asbestos-induced lung 
cancer.  

Essentially, in order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Board has carefully reviewed the record, 
but finds that it does not contain competent medical evidence 
of a current diagnosis of a lung disability.  As discussed in 
detail above, repeated physical examinations, both during 
service and thereafter, have shown that the veteran's lungs 
are clear.  While one chest X-ray in 1999 was reportedly 
interpreted as showing some old scarring, no lung disability 
was diagnosed at that time.  In addition, the other chest X-
ray studies of record are unequivocally clear.  For example, 
chest X-ray studies performed in May 2000 and July 2002 were 
normal.  Moreover, the Board notes that pulmonary function 
studies conducted in July 2002 were also normal, with no 
indication of diminished lung capacity.  The veteran was also 
afforded a VA medical examination in July 2002 in connection 
with his claim, but no lung disability was identified.  

The Board has considered the veteran's assertions to the 
effect that he currently has decreased lung capacity and a 
susceptibility to lung cancer due to exposure to toxic 
substances in service.  However, as the record does not 
establish that he possesses a recognized degree of medical 
knowledge, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education, such as a diagnosis of a lung disability or an 
opinion on etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In summary, the Board notes that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In other words, the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a current 
disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, 
because the most probative evidence shows that the veteran 
does not currently have a lung disability, service connection 
for that disability is not warranted.

Simply put, in the absence of proof of present disability 
there can be no valid claim.  In this case, as there is no 
competent medical evidence of a current lung disability, 
service connection is not warranted.  The Board finds that 
the preponderance of the evidence is against the claim of 
service connection for a lung disability.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a lung disability is 
denied.


REMAND

The veteran also seeks service connection for a psychiatric 
disorder, polysubstance abuse, and a heart disability.  

According to a March 2007 award letter from the Social 
Security Administration (SSA), the veteran was recently 
awarded disability benefits for a psychiatric disorder and 
coronary artery disease.  While the veteran has submitted a 
copy of the decision awarding him benefits, records used by 
SSA in reaching this decision have not yet been associated 
with the record on appeal.  Under these circumstances, the RO 
must make an attempt to obtain pertinent records from the 
SSA.  See 38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2007) (providing that VA has a 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists).

In addition, under the VCAA, VA has a duty to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  In this case, the veteran has not yet been afforded 
a VA medical examination in connection with his claim of 
service connection for coronary artery disease.  Under the 
circumstances of this case, the Board finds that such an 
examination is necessary.  

In addition, while the veteran underwent VA psychiatric 
examination in January 2007, the probative value of the 
medical opinion provided by the examiner is limited as it is 
inartfully worded, making the examiner's conclusions unclear.  
This fact is exacerbated by the examiner's failure to provide 
a rationale for her conclusions, as requested by the Board in 
its April 2006 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  The circumstances presented in this case therefore 
require that VA obtain another medical opinion.  See Charles 
v. Principi, 16 Vet. App. 370 (2002) (holding that VA must 
obtain a nexus opinion when there competent evidence of a 
current disability and evidence indicating an association 
between the claimant's disability and his active service); 
see also 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact SSA and obtain 
a copy of medical records used in 
reaching its March 2007 disability 
determination regarding the veteran.

2.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the etiology of any current 
heart disability, including coronary 
artery disease.  The claims folder should 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
current heart disability identified on 
examination, including coronary artery 
disease, is causally related to the 
veteran's active service or any incident 
therein.  The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.
3.  The veteran should also be afforded a 
VA psychiatric examination for the 
purpose of determining the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disability identified on 
examination had its onset during the 
veteran's active duty, or whether such 
disability is otherwise causally related 
to his active service or any incident 
therein.  If the examiner determines the 
veteran's current psychiatric disability 
is related to his active service, the 
examiner should also indicate the medical 
probability that any current 
polysubstance abuse disability is due to 
the veteran's psychiatric disability.  
The medical basis for all opinions 
expressed should also be given.  The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  

4.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.

The case should then be returned to the Board, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



			
	      KATHLEEN K. GALLAGHER                          S. L. 
KENNEDY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


